DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Claims and Previous Objections/Rejections Status
	Claims 93-104 are pending in the application. All of the previously rejected claims 63-92 were canceled in the amendment filed 5/2/22.
	The rejection of claim 82 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to the cancellation of the claim.
The rejection of claim(s) 63,64,66-68,82-88 and 90 under 35 U.S.C. 102(a)(1) as being anticipated by Vyas (ANZSNM-2019) is withdrawn due to the cancellation of the claims.
The rejection of claims 63-68 and 82-90 under 35 U.S.C. 103 as being unpatentable over Vyas (ANZSNM-2019) in view of de Palo et al. (US 2020/0030467A1) is withdrawn due to the cancellation of the claims.
The rejection of claims 69-81,91 and 92 under 35 U.S.C. 103 as being unpatentable over Vyas (ANZSNM-2019) in view of de Palo et al. (US 2020/0030467A1) and in further view of Amedio et al. (US 2007/0244316A1) is withdrawn due to the cancellation of the claims.
The rejection of claims 63-66,68-79 and 81 under 35 U.S.C. 101 as claiming the same invention as that of claims 71-74 and 76-89 of copending Application No. 17/486,875 (reference application) is withdrawn due to the cancellation of the claims.
The rejection of claims 80 and 82-92 on the ground of nonstatutory double patenting as being
unpatentable over claims 76 and 82-92 of copending Application No. 17/486,875 (reference application) is withdrawn due to the cancellation of the claims and filing of a terminal disclaimer.
The rejection of claims 69,71-73,80 and 82 on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 and 7-11 of U.S. Patent No. 11,129,912 is withdrawn due to the cancellation of the claims and filing of a terminal disclaimer.

Drawings
MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of Nov 19, 2021 was not granted in the decision of July 13, 2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of Nov 19, 2021 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. 

Declaration/Affidavit
All of the previously rejected claim 63-92 were canceled in the amendment filed 5/2/22.
The declaration under 37 CFR 1.132 filed 5/2/22 is insufficient to overcome the rejection of the
newly added claims 96-104 based upon 35 U.S.C. 103 because: the applicant states that the 177Lu-PSMA I&T samples, comparable to those of reference Vyas, comprising ascorbate and ascorbic acid in reaction buffer had a radiochemical purity of 94.8% on day 0, 74.4% on day 3 and 58.5% on day 7 as measured by radio-HPLC which contrast with the extended stability of 177Lu-PSMA I&T samples of the instant disclosure having >95% radiochemical purity over 6 days at room temperature.
	The reference of Vyas was used to teach of the use of ascorbic acid to minimize the process of radiolysis for the complexation of 177Lu and organic ligands, such as PSMA-I&T, DOTATATE, etc. in saline.
The reference of de Palo et al. was used to teach one of ordinary skill in the art that for the preparation of 177Lu-chelator complexes a combination of stabilizers, such as gentisic acid and ascorbic acid, in varying concentrations provides radiochemical purities at least 95%, 96%, 97%, 98%, 99% or 100% chemical stability with respects to the chemical purity after 72 hours at 25°C, after 48 hours at 32°C, etc.
 A first stabilizer is used during the complexation step to protect the organic ligand of the complex from radiolysis at an elevated temperature and the second stabilizer is added after complexation to help protect the organic ligand from radiolytic degradation for the required shelf-life period, such as 3 days.
The reference of Thisgaard et al. is used in the current rejection to teach of a 177Lu-DOTATATE 
preparation kit consisting of DOTATATE (0.25 mg), sodium ascorbate (125 mg), gentisic acid (25 mg), and water (for injection; 0.80 mL) was added to 177Lu (in 0.04 M HCl; 0.200 mL; 7.6 GBq). The solution was heated in a water bath at 85°C for 30 min, and 1 mL of DTPA (2 mg/mL in isotonic saline) was added. The labeling yield and the radiochemical purity were always greater than 99%.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a combination of stabilizers, such as gentisic acid and ascorbic acid in varying concentrations and/or addition of the stabilizers at different times during the preparation of 177Lu-chelator complexes to provide a radiochemical purity, such as at least 95%, 96%, 97%, 98%, 99% or 100% which can be maintained during the required shelf-life.
	Therefore, the use of a combination of stabilizers to reduce radiolysis during the complexation of 177Lu with a DOTA-ligand and after complexation to provide a radiochemical purity greater than 95% during shelf-life storage is not unexpected as the stabilizers ascorbic acid and gentisic acid are known in the prior art for use with regards to controlling the radiolysis caused by the radionuclide 177Lu. 

New Grounds of Rejection Necessitated by the Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 93-99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to how the composition comprising gentisate compounds can be free of gentisate adduct impurity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 93-104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (J. Nucl. Med. 2016, 57, 1006-1013) in view of Vyas (ANZSNM-2019), Thisgaard et al. (J. Nucl. Med. 2014, 55, 1311-1316) and de Palo et al. (US 2020/0030467A1) and in further view of Weineisen et al. ( J. Nucl. Med. 2015, 56, 1169-1176).
Baum et al. (J. Nucl. Med. 2016, 57, 1006-1013) discloses the 177Lu-labeled DOTAGA-based prostate-specific membrane antigen (PSMA) ligand 177Lu-DOTAGA-(l-y)fk(Sub-KuE) (177Lu-PSMA I&T) for cancer therapy (abstract; p1006, right column, third paragraph; Figure 6; p1012, left column second paragraph to right column; p1013, Conclusion). 
177Lu labeling of the DOTAGA-based PSMA ligand [DOTAGA-(I-y)fk(Sub-KuE)] was performed. The PSMA ligand was incubated with the required radioactivity of 177LuCl3 at 90°C for 30 min in sodium acetate buffer (0.4 M, pH 5.5). To this buffer, 5–10 mg of gentisic acid were added to prevent radiolysis. After sterile ﬁltration and quality control, the radiochemical purity was more than 97% in all cases—mostly greater than 99% (p1008, 177Lu Radiolabeling; p1009, Safety).
Patients were administered 177Lu-PSMA I&T and the median administered activity per cycle was 5.76 GBq (range, 3.6-8.7GBq) (p1007, left column, first paragraph).
The 177Lu-PSMA I&T of the disclosure encompasses the complex of 177Lu and EuK-Sub-kf-iodo-y-DOTAGA of the instant claims.
The administered dose of 5.76 GBq (range, 3.6-8.7GBq) of the disclosure encompasses the 6.8 GBq ± 10% dosage of the instant claims.
The heating reaction temperature of 90°C encompasses the heating reaction temperature of no greater than 90°C of the instant claims.
Baum et al. does not disclose a.) one or more gentisate compounds at a concentration of at least 15 mg/ml or from 16 mg/ml to 36 mg/ml; b.) one or more ascorbate compounds at a concentration of at least 50 mg/ml or in an amount of from 55 mg/ml to 75 mg/ml; c.) a DTPA in a concentration of from 0.01 to 0.5 mg/ml d.) the composition has a volumetric radioactivity of 250 to 1200 MBq/ml, e.) a single dose vial or syringe at volume of 10 to 14 ml or a complex which is free of gentisate adduct impurity.
Vyas (ANZSNM-2019) discloses a Lu-177-PSMA-I&T composition used to treat metastatic prostate cancer (p17). The labelling method includes mixing a buffer (1.2g sodium ascorbate and 300 mg of ascorbic acid) with Lu-177 and PSMA-I&T in saline (pgs. 19,25,28,29). The mixture is heated in a heater bath for 30 mins at 90 degrees (pgs. 22,26). The ascorbic acid helps to minimize the process of radiolysis (p20). The quality of the final product is collected in a single vial and is checked by HPLC (pgs. 22 and 23). The method of synthesis can be used for ligands, such as PSMA-617, PSMA-I&T, DOTATOC, DOTATATE, etc. (pgs. 2,17,19,25,28).
Data for patients with prostate cancer that were treated with Lu-177-PSMA-I&T is shown on p40, right figs. 
Thisgaard et al. (J. Nucl. Med. 2014, 55, 1311-1316) discloses 177Lu-DOTATATE (abstract; p1311, right column) radionuclide cancer therapy in patients (p1314, left column, first paragraph). 
177Lu-DOTATATE preparation: a kit consisting of DOTATATE (0.25 mg), sodium ascorbate (125 mg), gentisic acid (25 mg), and water (for injection; 0.80 mL) was added to 177Lu (in 0.04 M HCl; 0.200 mL; 7.6 GBq). The solution was heated in a water bath at 85°C for 30 min, and 1 mL of DTPA (2 mg/mL in isotonic saline) was added. The labeling yield and the radiochemical purity were always greater than 99% (p1312, left column, third paragraph). Radiochemical purity was assessed by the use of analytic reverse-phase HPLC (p1312, left column, last paragraph).
de Palo et al. (US 2020/0030467A1) discloses radionuclide complex solutions of high chemical stability that are used for diagnostic and/or therapeutic purposes. The stability of the radionuclide complex is achieved by at least one stabilizer against radiolytic degradation. The use of two stabilizers introduced during the manufacturing process at different stages was found to be of particular advantage (abstract; p3, [0051]). 
The method of use of two stabilizers is particularly suitable for the radionuclide Lutetium-177 with its specific radioactive characteristics (p3, [0048]). The stabilizers are selected from gentisic acid, ascorbic acid, methionine, histidine, etc. (p3, [0052],[0073]-[0075]; p5, [0136]) wherein for example, the gentisic acid is present during complex formation and ascorbic acid is added after the complex formation (p6, [0173-0175],[0196-0197]; p, [0238-250]). The stabilizer present during complex formation is present in a total concentration of from 15-50 mg/ml (p6, [0197]). 
While sufficient stability may be achieved already with one single stabilizer, the use of two stabilizers has been found to be of particular suitability in stabilizing sensitive radiopharmaceutical solutions. In particular, the presence of one stabilizer during complex formation and another stabilizer added after the complex formation is of advantage as it ensures that already during the complexation reaction, the cell receptor-binding molecule is protected against radiolysis and the other stabilizer enhances the protecting effect for the shelf-life period. By this sequential application of two stabilizers it is ensured that during complexation only a relatively small amount of stabilizer is present and after complexation a large amount of a stabilizer combination is present (p2, [0040-0041]).
The method for synthesis of a 177Lu complexes includes combining a radionuclide with a chelating agent and at least one stabilizer against radiolytic degradation. The manufacturing site prepares single doses (e.g. vial) calibrated within the rage of 7.4 GBq ± 10% after the end of production (p17, [0380]). The radionuclide is present in a concentration that provides a volumetric radioactivity of from 250 to 500 MBq/ml (p1-2 [0013-0027]; p3, [0089]).
The method provides a highly concentrated radionuclide complex solution comprising a DOTA chelate which is chemically and radiochemically very stable even if stored at ambient or short term elevated temperatures so that it can be produced on commercial scale and supplied as ready-to-use radiopharmaceutical product (p1, [0012]; p4, [0079-0080]).
The use of suitable stabilizers ensures high stability at least 95%, 96%, 97%, 98%, 99% or 100% chemical stability with respects to the chemical purity after 72 hours at 25°C, after 48 hours at 32°C, etc. (p2, [0038]; p7, [0235]). A shelf-life of at least 3 days is required (p2, [0044]; p3, [0083]). 
The complexes provide the highest quality standards and at industrial scale, e.g. at 74 GBq or 148 GBq batch size provides numerous dose units (e.g. enough dose units for the treatment of 10 to 20 patients at the same time) (p2, [0045]). The complex solution is filtered into dose unit containers in a volume required to deliver the radioactive dose of from 5 to 10 MBq, etc. in a volume from 10 to 50 mL, etc. (p5, [0120]). 
The complex solution comprises a sequestering agent (e.g. DTPA) in a concentration of from 0.01 to 0.1 mg/ml, which is added after the complex formation for removing any uncomplexed Lu (p4, [0082],[0102]; p6, [0154],[0191]; p7, [0205],[0225]; p8, [0254]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a combination of both a gentisate compound stabilizer and an ascorbate compound stabilizer in the 177Lu-PSMA I&T composition of Baum et al. as Thisgaard et al. and de Palo et al. teach of the inclusion of both a gentisate compound stabilizer and an ascorbate compound stabilizer in the preparation of 177Lu-DOTA complexes for the advantage of a first stabilizer protecting the organic ligand of the complex from radiolysis at an elevated temperature during complexation and the second stabilizer added after complexation helps protect the organic ligand from radiolytic degradation during the shelf-life period (de Palo et al. p2, [0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing the 177Lu-PSMA I&T composition of Baum et al. to include ascorbic acid at a concentration of at least 50 mg/ml, of from 30 mg/ml to 100 mg/ml and gentisic acid at a concentration of at least 15 mg/ml, of from 16mg/ml to 36 mg/ml with a reasonable expectation of success for reducing radiolysis during and after complexation as Thisgaard et al. teaches of the combination of sodium ascorbate (125 mg/ml), gentisic acid (25 mg/ml) and de Palo et al. teaches that a stabilizer present during complex formation is present in a total concentration of from 15-50 mg/ml and a second stabilizer is added after complexation.
Furthermore, it is obvious to vary and/or optimize the amount of gentisic acid and ascorbic acid stabilizer provided in the composition, according to the guidance provided by Thisgaard et al. and de Palo et al. to provide a composition having the desired properties such as the desired radiolytic stability and shelf-life. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the 177Lu-PSMA I&T complex will not comprise a gentisate adduct impurity when gentisic acid is not used as the first stabilizer during the complexation process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a DTPA sequestering agent, in a concentration of 0.01 to 0.10 mg/ml, in the 177Lu-PSMA I&T composition of Baum et al. for the advantage of removing any uncomplexed Lu after the complex formation, as taught by de Palo et al. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the 177Lu-PSMA I&T composition of Baum et al. with a volumetric radioactivity of 250 to 1200 MBq/ml as de Palo et al. teaches of the 177Lu complex composition may be tailored to comprise a desired volumetric radioactivity of 250 to 1200 MBq/ml by varying the concentration of the 177Lu radioisotope initially provided in the complexation mixture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the 177Lu-PSMA I&T composition of Baum et al. in a single dose vial or syringe at a volume of 10 to 14 ml as de Palo et al. teaches of the preparation of the 177Lu complexes into single doses (e.g. vial) calibrated within the rage of 7.4 GBq ± 10% of radioactively at injection time for the advantage of administration to individual patients. 

Baum et al. does not disclose determining the 99% 177Lu incorporation or a radiochemical purity, of 95% or greater or at least 95%, by radio-HPLC after 3 days or 5 days at 30°C so as to maintain a dose of at least 6.8 GBq ± 10% 177Lu-PSMA I&T at day 3 or day 5, respectively.
Weineisen et al. ( J. Nucl. Med. 2015, 56, 1169-1176) discloses 177Lu-labeled PSMA I&T which was synthesized and used for imaging and therapy (abstract). 
177Lu-PSMA I&T for clinical use was prepared after incubation of 150-200 µg PSMA I&T with 6-8 GBq of 177LuCl3 (ITG, Garching, Germany) at 90 °C for 30 min in NaOAc (0.4 M, 800 µL, pH 5.5). To this buffer, 5-10 mg of gentisic acid was added to prevent radiolysis (Supplemental data, Radiolabeling, Radiolabeling for human application).
The reaction solutions were diluted with saline and after sterile filtration a sample was taken for quality control (radio-HPLC, radio-TLC, pH, limulus test, sterility testing, retention sample) (Supplemental data, Radiolabeling, Radiolabeling for human application).
For quantitative 177Lu complexation the 177Lu was reacted with 4.5 molar excess of PSMA I&T (p1171, Synthesis and Radiolabeling).
The 177Lu-PSMA I&T radiochemical purity was 99.0% ± 1% as determined by reversed-phased high performance liquid chromatography (p1171, Results, Synthesis and Radiolabeling). 
177Lu-PSMA I&T therapy comprises the administration of 5.7 and 8.0 GBq of 177Lu-PSMA I&T (p1174, 177Lu-PSMA I&T therapy in patients).
The Lu-177-PSMA-I&T comprises the structure:

    PNG
    media_image1.png
    140
    570
    media_image1.png
    Greyscale
(Figure 1; Table 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the 177Lu complexation and radiochemical purity, such as more than 97% or greater than 99% of the 177Lu-PSMA I&T of Baum et al. via radio-HPLC as Vyas, Thisgaard et al. and de Palo et al. teach of the procedures for the preparation of 177Lu-DOTA complexes with stabilizing agents to provide radiochemical purity greater than 99% which can be determined via HPLC and Weineisen et al. teaches of quantitative 177Lu complexation and determining the radiochemical purity of 177Lu-labeled PSMA I&T via radio-HPLC.
The reference of de Palo et al. teaches that the use of suitable stabilizers ensures high stability at least 95%, 96%, 97%, 98%, 99% or 100% chemical stability with respects to the chemical purity after 72 hours at 25°C, after 48 hours at 32°C, etc. and therefore, it would have been obvious to one of ordinary skill in the art that varying the concentration of the combined stabilizers, e.g. gentisic acid and ascorbic acid, and addition of the two stabilizer at different times during the complex formation predictably provides a radiochemical purity of 95% or greater for 3 days and at least 95% for 5 days at 30°C with a reasonable expectation of success.
It is respectfully pointed out that instant claims 100-104 are product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed Cir. 1985). See MPEP 2113.  


Claims 100-104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyas (ANZSNM-2019) in view of Thisgaard et al. (J. Nucl. Med. 2014, 55, 1311-1316) and de Palo et al. (US 2020/0030467A1) and in further view of Weineisen et al. ( J. Nucl. Med. 2015, 56, 1169-1176).
Vyas (ANZSNM-2019) discloses a Lu-177-PSMA-I&T composition used to treat metastatic prostate cancer as well as that stated above.
Vyas does not disclose a.) one or more gentisate compounds in a total amount of from 15 mg/ml or more or from 16 mg/ml to 36 mg/ml; b.) one or more ascorbate compounds at a concentration of from about 30 mg/ml to 100 mg/ml or in an amount of from 55 mg/ml to 75 mg/ml; or c.) the radiochemical purity is at least 95% as determined by radio-HPLC after 3 days or 5 days at 30°C.
Thisgaard et al. (J. Nucl. Med. 2014, 55, 1311-1316) discloses 177Lu-DOTATATE (abstract; p1311, right column) radionuclide cancer therapy in patients as well as that stated above.
de Palo et al. (US 2020/0030467A1) discloses radionuclide complex solutions of high chemical stability that are used for diagnostic and/or therapeutic purposes. The stability of the radionuclide complex is achieved by at least one stabilizer against radiolytic degradation. The use of two stabilizers introduced during the manufacturing process at different stages was found to be of particular advantage as well as that stated above.
Weineisen et al. ( J. Nucl. Med. 2015, 56, 1169-1176) discloses 177Lu-labeled PSMA I&T which was synthesized and used for imaging and therapy as well as that stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a 177Lu-PSMA I&T composition of Vyas with a combination of both a gentisate compound stabilizer and an ascorbate compound stabilizer as Thisgaard et al. teaches of a combination of gentisic acid and ascorbic acid for preparing a177Lu-DOTA complex, Vyas teaches of the preparation of 177Lu-PSMA I&T composition can be analogously used for different DOTA-ligand chelators and de Palo et al. teaches of the inclusion of both a gentisate compound stabilizer and an ascorbate compound stabilizer in the preparation of 177Lu-DOTA complexes for the advantage of a first stabilizer protecting the organic ligand of the complex from radiolysis at an elevated temperature during complexation and the second stabilizer added after complexation helps protect the organic ligand from radiolytic degradation for the shelf-life period (de Palo et al. p2, [0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing the 177Lu-PSMA I&T composition of Baum et al. to include ascorbic acid at a concentration of at least 50 mg/ml, of from 30 mg/ml to 100 mg/ml and gentisic acid at a concentration of at least 15 mg/ml, of from 16mg/ml to 36 mg/ml with a reasonable expectation of success for reducing radiolysis during and after complexation as Thisgaard et al. teaches of the combination of sodium ascorbate (125 mg/ml), gentisic acid (25 mg/ml) and de Palo et al. teaches that a stabilizer present during complex formation is present in a total concentration of from 15-50 mg/ml and a second stabilizer is added after complexation.
Furthermore, it is obvious to vary and/or optimize the amount of gentisic acid and ascorbic acid stabilizer provided in the composition, according to the guidance provided by Thisgaard et al. and de Palo et al. to provide a composition having the desired properties such as the desired radiolytic stability and shelf-life. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the 177Lu-PSMA I&T complex will not comprise a gentisate compound during the complexation process when gentisic acid is not used as the first stabilizer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the 177Lu complexation and radiochemical purity, such as more than 97% or greater than 99% of the 177Lu-PSMA I&T via radio-HPLC as Vyas, Thisgaard et al. and de Palo et al. teach of the procedures for the preparation of 177Lu-DOTA complexes with stabilizing agents to provide radiochemical purity greater than 99% which can be determined via HPLC and Weineisen et al. teaches of quantitative 177Lu complexation and determining the radiochemical purity of 177Lu-labeled PSMA I&T via radio-HPLC.
The reference of de Palo et al. teaches that the use of suitable stabilizers ensures high stability at least 95%, 96%, 97%, 98%, 99% or 100% chemical stability with respects to the chemical purity after 72 hours at 25°C, after 48 hours at 32°C, etc. and therefore, it would have been obvious to one of ordinary skill in the art that varying the concentration of the combined stabilizers, e.g. gentisic acid and ascorbic acid, and addition of the two stabilizer at different times during the complex formation predictably provides a radiochemical purity of 95% or greater for 3 days and at least 95% for 5 days at 30°C with a reasonable expectation of success.
It is respectfully pointed out that instant claims 100-104 are product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed Cir. 1985). See MPEP 2113.  

Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive. 
Applicant asserts that Vyas is completely silent with respect to the use of any gentisate compound in the final formulation, much less a high concentration, has ascorbic acid concentration that is significantly less than 33 mg/ml and is silent with respects to a single dosage pharmaceutical composition of 6.8 GBq ± 10% 177Lu-PSMA I&T that has at least 98% 177Lu incorporation and maintains at least 95% radiochemical purity over 3 days or 5 days as is required by the pending claims.
The reference of Vyas was not used to teach of gentisate compound in the final formulation but was used to teach of the preparation of 177Lu-DOTA complexes, such as 177Lu-PSMA I&T wherein ascorbic acid is used to minimize the process of radiolysis.
The reference of de Palo et al. was used to teach one of ordinary skill in the art that for the preparation of 177Lu-chelator complexes a combination of stabilizers, such as gentisic acid and ascorbic acid, in varying concentrations provides radiochemical purities at least 95%, 96%, 97%, 98%, 99% or 100% chemical stability with respects to the chemical purity after 72 hours at 25°C, after 48 hours at 32°C, etc.
The method for synthesis of a 177Lu complexes prepares single doses (e.g. vial) calibrated within the rage of 7.4 GBq ± 10% after the end of production. The radionuclide is present in a concentration that provides a volumetric radioactivity of from 250 to 500 MBq/ml.
The complex solution is filtered into dose unit containers in a volume required to deliver the radioactive dose of from 5 to 10 MBq, etc. in a volume from 10 to 50 mL.
The reference of Thisgaard et al. is used in the current rejection to teach of a 177Lu-DOTATATE 
preparation kit consisting of DOTATATE (0.25 mg), sodium ascorbate (125 mg), gentisic acid (25 mg), and water (for injection; 0.80 mL) was added to 177Lu (in 0.04 M HCl; 0.200 mL; 7.6 GBq). The solution was heated in a water bath at 85°C for 30 min, and 1 mL of DTPA (2 mg/mL in isotonic saline) was added. The labeling yield and the radiochemical purity were always greater than 99%.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a combination of stabilizers, such as gentisic acid and ascorbic acid in varying concentrations and/or addition of the stabilizers at different times during the preparation of 177Lu-chelator complexes to provide a radiochemical purity, such as at least 95%, 96%, 97%, 98%, 99% or 100% which can be maintained during the required shelf-life.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the 177Lu-PSMA I&T composition with a volumetric radioactivity of 250 to 1200 MBq/ml as de Palo et al. teaches of the 177Lu complex composition may be tailored to comprise a desired volumetric radioactivity of 250 to 1200 MBq/ml by varying the concentration of the 177Lu radioisotope initially provided in the complexation mixture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the 177Lu-PSMA I&T composition in a single dose vial or syringe at a volume of 10 to 14 ml as de Palo et al. teaches of the preparation of the 177Lu complexes into single doses (e.g. vial) calibrated within the rage of 7.4 GBq ± 10% of radioactively at injection time for the advantage of administration to individual patients. 
Applicant asserts that they have surprisingly found that addition of one or more gentisate compounds to the formed 177Lu-PSMA I&T can significantly enhance shelf life of the 177Lu-PSMA I&T, including maintaining high radiochemical purity over extended storage times without forming impurities. 
The references of Baum et al., Vyas, Thisgaard et al., de Palo et al. and Weineisen et al. teach of the use of one or more stabilizers, including gentisate, during complexation or after complexation to maintain high radiochemical purity over extended storage times without necessarily forming impurities. 
Applicant asserts that de Palo is specifically directed to a therapeutic agent that is different than the agent cited in Vyas. A skilled worker could not have considered that a stabilizer reported for one radiopharmaceutical agent would be useful for another distinct radiopharmaceutical agent.
The stabilizers of the prior art are used to prevent or reduce radiolysis caused by the radioisotope 177Lu and therefore it would have been obvious to one of ordinary skill in the art to utilize and/or examine the stabilizers used for preventing or reducing radiolysis of known 177Lu-complexes for preventing or reducing radiolysis of other known 177Lu-complexes comprising ligands that are sensitive to radiolysis caused by the radioisotope 177Lu.
Applicant asserts that de Palo et al. teaches against Applicant’s claimed subject matter as de Palo et al. reports the use of gentisic acid during a radiolabeling complex formation step. The present application discloses results that show inclusion of gentisic acid in the complex formation can result in impurity generation and reduced radiochemical purity. 
The reference of de Palo et al. teaches that the use of two stabilizers has been found to be of particular suitability in stabilizing sensitive radiopharmaceutical solutions. In particular, the presence of one stabilizer during complex formation and another stabilizer added after the complex formation is of advantage as it ensures that already during the complexation reaction, the cell receptor-binding molecule is protected against radiolysis and the other stabilizer enhances the protecting effect for the shelf-life period. By this sequential application of two stabilizers it is ensured that during complexation only a relatively small amount of stabilizer is present and after complexation a large amount of a stabilizer combination is present.
The reference of de Palo et al. teaches that the stabilizers may comprise gentisic acid, ascorbic acid, methionine, histidine, etc. and does not require that the gentisic acid be present during the complex formation. Any of the stabilizers may be used as the first or second stabilizer. Each limitation does not need to be exemplified. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 93-104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 100,101,103,106,109-111,115,116,119,120,122,123 and 125-129 of copending Application No. 17/486,875 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the 177Lu-PSMA I&T compositions of the instant claims and of copending Application No. 17/486,875 comprises identical constituents including 177Lu, PSMA ligand, ascorbate and gentisate, etc. to provide a 177Lu-PSMA I&T composition with radiochemical purity of at least 95% at a temperature of 30°C for 3 days or 5 days. The 177Lu-PSMA I&T composition of the instant claims and of copending Application No. 17/486,875 are analogously prepared. The compositions of the instant claims can be used for the method of treating cancer of copending Application No. 17/486,875. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed at this 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618
/Michael G. Hartley/               Supervisory Patent Examiner, Art Unit 1618